NUMBER 13-16-00235-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


ALEXANDER TORRES
A/K/A ALEX TORRES,                                                        Appellant,

                                           v.

THE STATE OF TEXAS,                                                        Appellee.


                    On appeal from the 117th District Court
                          of Nueces County, Texas.



                         MEMORANDUM OPINION
     Before Chief Justice Valdez and Justices Garza and Longoria
                  Memorandum Opinion Per Curiam

      Appellant, Alexander Torres a/k/a Alex Torres, attempts to appeal his conviction

for assault.   The trial court has certified that this “is a plea-bargain case, and the

defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2).
       On April 26, 2016, this Court notified appellant’s counsel of the trial court’s

certification and ordered counsel to: (1) review the record; (2) determine whether

appellant has a right to appeal; and (3) forward to this Court, by letter, counsel’s findings

as to whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certification.

       On June 1, 2016, counsel filed a letter brief with this Court. Counsel’s response

does not establish that the certification currently on file with this Court is incorrect or that

appellant otherwise has a right to appeal.

       The Texas Rules of Appellate Procedure provide that an appeal must be dismissed

if the trial court’s certification does not show that the defendant has the right of appeal.

TEX. R. APP. P. 25.2(d); see TEX. R. APP. P. 37.1, 44.3, 44.4. Accordingly, this appeal is

DISMISSED. Any pending motions are likewise DISMISSED.



                                                   PER CURIAM

Do not publish.
See TEX. R. APP. P. 47.2(b).

Delivered and filed the
9th day of June, 2016.




                                               2